Citation Nr: 1508417	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  12-07 701	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for type II diabetes mellitus (diabetes).

4.  Entitlement to service connection for hypertension, claimed as secondary to diabetes.

5.  Entitlement to service connection for an eye disability, to include a detached retina, claimed as secondary to diabetes.

6.  Entitlement to service connection for peripheral neuropathy, claimed as secondary to diabetes.  




REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968, including a year of service in the Republic of Vietnam.  For his service, the Veteran was awarded (among other decorations) the Vietnam Campaign Medal (VCM) and the Vietnam Service Medal (VSM).  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the Veteran's claims for service connection.  The Veteran now resides in Hawaii, so the Honolulu RO has assumed jurisdiction over his claims.

The Veteran appeared at a video conference hearing before the undersigned Veterans Law Judge in January 2015.  The Veteran submitted additional evidence at the hearing and waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2014).

The issues of entitlement to service connection for migraines, diabetes, hypertension, an eye disability, and peripheral neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran currently suffers from PTSD that is causally related to his fear of hostile military or terrorist activity during service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 33.303, 3.304, 4.125 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Generally, to establish service connection, there must be sufficient evidence of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

A separate regulation governs service connection claims for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The regulation pertaining to PTSD was amended in 2010 during the pendency of the claim.  38 C.F.R. § 3.304(f)(3) no longer requires the verification of an in-service stressor if it involves "fear of hostile military or terrorist activity."  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

The Veteran currently suffers from PTSD.  At a May 5, 2011 VA mental health outpatient evaluation, the Veteran described his in-service stressors and his post-service symptoms.  The advanced practice registered nurse who examined the Veteran diagnosed him as suffering from "rule out PTSD."  At a May 27, 2011 VA mental health diagnostic interview, the Veteran again described his in-service stressors.  These included two rocket attacks at separate bases that the Veteran was stationed at, as well as seeing a fellow soldier catch fire in a truck accident.  The VA psychiatrist diagnosed the Veteran as suffering from "PTSD (provisional)."

Despite the addition of the word provisional, resolving all reasonable doubt in his favor, the Veteran has been diagnosed as suffering from PTSD by a VA psychiatrist.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The current disability element of the claim is therefore met.  

That diagnosis is also related to the Veteran's in-service stressors.  In a January 2012 stressor statement, the Veteran stated that he served on guard duty at his base, and that the base was subject to incoming mortar and rocket fire.  He also noted being knocked to the ground by a large concussive blast.  He stated that he was in fear for his life as a result.  His two May 2011 VA treatment records show similar descriptions of his stressors.  More importantly, the PTSD diagnoses he received are related to those stressors.  Accordingly, the second element of the claim is also met.  

The only remaining question is whether there is credible supporting evidence that the Veteran's stressor occurred or whether the new provisions of 38 C.F.R. § 3.304(f)(3) apply.  Here, the RO undertook no research to determine whether the Veteran's stressors occurred.  Instead, it was determined that the Veteran had no service in Vietnam.  Though the Veteran's awards of the VSM and VCM do not automatically denote that he served in-country, there was no additional development to determine whether he served in Vietnam, to include obtaining his service personnel records.

That said, at his January 2015 Board hearing, the Veteran submitted 40 photographs showing him in Vietnam.  Further, he obtained his service personnel records on his own, which show that he served in the Republic of Vietnam from January 1967 to January 1968.  Quite simply, it is clear that the Veteran served in Vietnam.  

Despite the lack of express corroborating evidence, the Veteran's stressors are related to fear of hostile military or terrorist activity.  Each prong of the amended regulation is met, as (1) a VA psychiatrist has diagnosed the Veteran as suffering from PTSD, (2) his claimed stressors are consistent with the places, types, and circumstances of his service in Vietnam, and (3) his symptoms are related to his claimed stressors.  38 C.F.R. § 3.304(f)(3).  Under these circumstances, corroboration of the Veteran's claimed stressors are not required, and his credible testimony alone is enough to support their occurrence.

In summary, the evidence shows that the Veteran is diagnosed as suffering from PTSD related to his in-service stressors.  Service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.  


REMAND

The Veteran's remaining claims must be remanded for additional development.  

At the outset, the Board notes that the Veteran's service treatment records have not been obtained.  VA made a formal finding as to their unavailability in June 2009.  In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The RO has denied the Veteran's claims on the basis that there is no evidence that the Veteran currently suffers from his claimed disabilities.  However, the medical and lay evidence (especially in light of the lack of service treatment records and the showing that he did serve in Vietnam) trigger the need for VA examinations.  Specifically, at his January 2015 Board hearing, the Veteran contended that he suffers from migraines (a condition capable of lay observation at least in terms of headaches in general).  Private treatment records, while not showing a diagnosis of diabetes, do show elevated glucose levels.  These records also show that the Veteran has been diagnosed as suffering from hypertension, and that he underwent eye surgery in March 2006.  In light of these facts, the Board shall remand the Veteran's claims in order that he undergo VA examinations to determine the current nature and etiology of his claimed disabilities.  

As his claims are being remanded, VA must also undertake additional evidentiary development in an effort to help the Veteran substantiate his claims, including another attempt at obtaining his service treatment records.  Notably, it was previously determined that the Veteran's service personnel records were unavailable, but he was able to obtain them.

Accordingly, these issues are REMANDED for the following actions:

1.  Attempt again to obtain the Veteran's service treatment records and service personnel records from any indicated source, including the National Personnel Records Center and from VA facilities in Illinois.  All attempts to obtain these records must be documented in the claim file.

2.  With any necessary assistance from the Veteran, obtain any available private medical records detailing the Veteran's treatment for his claimed disabilities.  

3.  Obtain the Veteran's complete VA treatment records from both Illinois and Hawaii, as well as from any other VA facility where the Veteran may have received treatment.  

4.  Following the above ordered development, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his claimed migraines.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed migraines are related to his active service.  In answering this question, the examiner is instructed that the Veteran's service treatment records may not be available, and that no negative inference may be drawn from the fact that they are missing.  The examiner must also discuss the Veteran's history of being near exploding mortar rounds.  

The examination report must include a complete rationale for all opinions expressed.

5.  Also, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of his claimed diabetes and claimed secondary conditions.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

After examining the Veteran, the examiner is to answer the following questions:

a)  Does the Veteran currently suffer from diabetes, hypertension, an eye disability, or peripheral neuropathy?

b)  Is it at least as likely as not that the Veteran's claimed hypertension, eye disability, and peripheral neuropathy are related to his active service, including his service in the Republic of Vietnam?  In answering this question, the examiner is instructed that the Veteran's service treatment records may not be available, and that no negative inference may be drawn from the fact that they are missing.  

c)  If diabetes is diagnosed, then is it at least as likely as not that the Veteran's claimed hypertension, eye disability, or peripheral neuropathy are secondary to his diabetes?  That is, is it at least as likely as not that any of these claimed disabilities proximately due to, the result of, or aggravated by the Veteran's diabetes?  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

The examination report must include a complete rationale for all opinions expressed.  

6.  Finally, readjudicate the issues on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


